DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-2, 5-6, 13-15, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kedalagudde et al., U.S. Patent Application Publication 2019/0150082 (hereinafter Kedalagudde).


Regarding claim 1, Kedalagudde discloses an apparatus (disclosed is a V2X (vehicle-to-anything) Function [“apparatus”], according to [0097], [0117], Fig. 12 [element 1210]) comprising: 
	a processor that determines a change in a vehicle-to-everything preference for a vehicle-to-everything application for a remote unit (a network component comprises processing circuitry, according to [0032]-[0033], whereby the V2X Function receives a V2X service authorization request, comprising a list of RATs supported by a V2X UE [“remote unit”] and relating to updated V2X application preferences of said V2X UE, according to [0112]-[0119]); and 
	a transceiver that transmits to a network device a remote unit interest indication in response to the processor determining the change in the vehicle-to-everything preference (a network component comprises transmitting and receiving circuitry, according to [0032]-[0034], whereby in response to receiving the V2X service authorization request, the V2X Function transmits a V2X service authorization response comprising a mapping table [“remote unit interest indication”] to the V2X UE by way of a road side unit (RSU) [“network device”], according to [0097], [0112]-[0119]), 
	wherein the processor further determines vehicle-to-everything resources for the remote unit based on a network vehicle-to-everything support type for the network device selected from a plurality of network vehicle-to-everything support types comprising at least one network vehicle-to-everything support type that supports simultaneous communications on more than one radio access technology (V2X applications are mapped to respective RATs for the V2X UE [“vehicle-to-everything resources for the remote unit”] in the mapping table that is sent from the V2X Function, 
	Regarding claim 24, Kedalagudde discloses a method (disclosed is a method of operating a V2X Function, according to [0112]-[0119]) comprising: 
	determining a change in a vehicle-to-everything preference for a vehicle-to-everything application for a remote unit (the V2X Function receives a V2X service authorization request, comprising a list of RATs supported by a V2X UE [“remote unit”] and relating to updated V2X application preferences of said V2X UE, according to [0112]-[0119]); 
	transmitting to a network device, a remote unit interest indication in response to determining the change in the vehicle-to-everything preference (in response to receiving the V2X service authorization request, the V2X Function transmits a V2X service authorization response comprising a mapping table [“remote unit interest indication”] to the V2X UE by way of a road side unit (RSU) [“network device”], according to [0097], [0112]-[0119]); and 
	determining vehicle-to-everything resources for the remote unit based on a network vehicle-to-everything support type for the network device selected from a plurality of network vehicle-to-everything support types comprising at least one network vehicle-to-everything support type that supports simultaneous communications on more than one radio access technology (V2X applications are mapped to respective RATs for the V2X UE [“vehicle-to-everything resources for the remote unit”] in the mapping table that is sent from the V2X Function, such that simultaneous transmissions from the V2X 
	Regarding claim 2, Kedalagudde discloses the apparatus of claim 1, wherein the remote unit interest indication comprises at least one target vehicle-to-everything parameter of interest selected from: a target radio access technology of interest for vehicle-to-everything reception; a target radio access technology of interest for vehicle-to-everything transmission; a target scheduling mode of interest for vehicle-to-everything transmission; and combinations thereof (the mapping table facilitates simultaneous transmission on different RATs [“a target radio access technology of interest for vehicle-to-everything transmission”], according to [0114]-[0116]).
	Regarding claim 5, Kedalagudde discloses the apparatus of claim 1, wherein the remote unit interest indication comprises a target scheduling mode selected from: a network-assisted scheduling mode wherein the network device sends a grant for the remote unit to transmit vehicle-to-everything messages; and a self-managed scheduling mode wherein the remote unit selects resources for transmitting vehicle-to-everything messages from a resource pool broadcasted by the network device, a resource pool for the remote unit when it is out of network coverage, and combinations thereof (the V2X service authorization request, comprising the mapping table that enables V2X UE transmissions, is sent from the V2X Function to the V2X UE by way of the RSU, according to [0112]-[0119]).
	Regarding claim 6, Kedalagudde discloses the apparatus of claim 1, wherein the network vehicle-to-everything support type for the network device is selected from: a first support type that provides no resources for vehicle-to-everything communication; a 
	Regarding claim 13, Kedalagudde discloses the apparatus of claim 1, wherein the remote unit interest indication further comprises one or more vehicle-to-everything identification interests selected from application identifications, quality of service identifications, source identifications, and combinations thereof (the mapping table in the V2X service authorization request comprises application identification information [“application identifications”], according to [0112]-[0119]).
	Regarding claim 14, Kedalagudde discloses the apparatus of claim 1, wherein the remote unit interest indication further comprises one or more vehicle-to-everything message type interests selected from cooperative awareness messages, decentralized environmental notification messages, basic safety messages, and combinations thereof (the V2X UE supports safety applications [“basic safety messages”] using various RATs, according to [0066]).
	Regarding claim 15, Kedalagudde discloses the apparatus of claim 1, wherein the remote unit interest indication further comprises at least one vehicle-to-everything scenario selected from vehicle platooning, advanced driving, extended sensors, remote driving, and combinations thereof (the V2X UE applications include a platooning application, according to [0066], [0082], [0087]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

8.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde as applied to claim 1 above, in view of Jung et al., U.S. Patent Application Publication 2018/0092112 (hereinafter Jung).
	Regarding claim 3, Kedalagudde discloses all the limitations of claim 1.
	Kedalagudde does not expressly disclose that the processor, in response to determining that the remote unit is in a radio resource control connected state, selects the vehicle-to-everything preference for the vehicle-to-everything application responsive to determining that the vehicle-to-everything application has a priority indicator with a higher priority than a non-vehicle-to-everything application.
	Jung discloses that the processor, in response to determining that the remote unit is in a radio resource control connected state, selects the vehicle-to-everything preference for the vehicle-to-everything application responsive to determining that the vehicle-to-everything application has a priority indicator with a higher priority than a non-vehicle-to-everything application (when a terminal is in an RRC_CONNECTED state, a base station configures discovery resources, according to [0228], whereby a discovery message transmitted with respect to a V2X application has a higher priority than a discovery message that is not related to a V2X application, thereby causing the UE to  preferentially perform an operation based on these respective priorities, according to [0305]-[0307]).

	One of ordinary skill in the art would have been motivated to make this modification in order to accommodate critical operations and services related to safety, such as V2X services (Jung:  [0010]).
	Regarding claim 4, Kedalagudde discloses all the limitations of claim 1.
	Kedalagudde does not expressly disclose that the processor, in response to determining that simultaneous current and target vehicle-to-everything communications are not allowed based on at least one of a vehicle-to-everything capability of the remote unit and the network vehicle-to-everything support type, selects the vehicle-to-everything preference for the vehicle-to-everything application responsive to determining that a priority indicator of the vehicle-to-everything application is higher than corresponding priority indicators of at least one competing vehicle-to-everything application.
	Jung discloses that the processor, in response to determining that simultaneous current and target vehicle-to-everything communications are not allowed based on at least one of a vehicle-to-everything capability of the remote unit and the network vehicle-to-everything support type, selects the vehicle-to-everything preference for the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kedalagudde with Jung such that the processor, in response to determining that simultaneous current and target vehicle-to-everything communications are not allowed based on at least one of a vehicle-to-everything capability of the remote unit and the network vehicle-to-everything support type, selects the vehicle-to-everything preference for the vehicle-to-everything application responsive to determining that a priority indicator of the vehicle-to-everything application is higher than corresponding priority indicators of at least one competing vehicle-to-everything application.
	One of ordinary skill in the art would have been motivated to make this modification in order to accommodate critical operations and services related to safety, such as V2X services (Jung:  [0010]).

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde as applied to claim 1 above, in view of Shan et al., U.S. Patent Application Publication 2019/0037448 (hereinafter Shan).
	Regarding claim 7, Kedalagudde discloses all the limitations of claim 1.

	Shan discloses that the processor determines the network vehicle-to-everything support type for each radio access technology supported by the network device as communicated directly in a communication selected from a broadcast message, dedicated radio resource control signaling, a non-access stratum message, and combinations thereof (a Non-Access Stratum (NAS) request message includes Radio Access Technology ( RAT) information that indicates a specific RAT for use with V2X communications, according to [0169]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kedalagudde with Shan such that the processor determines the network vehicle-to-everything support type for each radio access technology supported by the network device as communicated directly in a communication selected from a broadcast message, dedicated radio resource control signaling, a non-access stratum message, and combinations thereof.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the establishment of authorization procedures for V2X devices (Shan:  [0003]).

8 is rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde as applied to claim 1 above, in view of Park, U.S. Patent No. 9,979,790 (hereinafter Park).
	Regarding claim 8, Kedalagudde discloses all the limitations of claim 1.
	Kedalagudde does not expressly disclose that the network vehicle-to-everything support type for the network device is implicitly indicated to the remote unit by one of: scheduling information communicated to the remote unit for a system information block, irrespective of whether a corresponding system information block is being transmitted; and successful acquisition of a corresponding system information block.
	Park discloses that the network vehicle-to-everything support type for the network device is implicitly indicated to the remote unit by one of: scheduling information communicated to the remote unit for a system information block, irrespective of whether a corresponding system information block is being transmitted; and successful acquisition of a corresponding system information block (V2X service types may be indicated in System Information Blocks (SIBs) [“successful acquisition of a corresponding system information block”], according to column 4 lines 32-37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kedalagudde with Park such that the network vehicle-to-everything support type for the network device is implicitly indicated to the remote unit by one of: scheduling information communicated to the remote unit for a system information block, irrespective of whether a corresponding system information block is being transmitted; and successful acquisition of a corresponding system information block.
.
	
9.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde as applied to claim 1 above, in view of Baghel et al., U.S. Patent Application Publication 2020/0029202 (hereinafter Baghel).
	Regarding claim 9, Kedalagudde discloses all the limitations of claim 1.
	Kedalagudde does not expressly disclose that the processor further performs dynamic scheduling of network-assisted mode resources for the vehicle-to-everything application on a first radio access technology sidelink and on a second radio access technology sidelink, using network-assisted mode resources of the first radio access technology sidelink and the second radio access technology sidelink indicated in control link information received from the network device and selected from downlink control information, broadcast information, and combinations thereof.
	Baghel discloses that the processor further performs dynamic scheduling of network-assisted mode resources for the vehicle-to-everything application on a first radio access technology sidelink and on a second radio access technology sidelink, using network-assisted mode resources of the first radio access technology sidelink and the second radio access technology sidelink indicated in control link information received from the network device and selected from downlink control information, broadcast information, and combinations thereof (resource grants are received from a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kedalagudde with Baghel such that the processor further performs dynamic scheduling of network-assisted mode resources for the vehicle-to-everything application on a first radio access technology sidelink and on a second radio access technology sidelink, using network-assisted mode resources of the first radio access technology sidelink and the second radio access technology sidelink indicated in control link information received from the network device and selected from downlink control information, broadcast information, and combinations thereof.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate coexistence of RATs in vehicle-based communication devices (Baghel:  [0002]).
	Regarding claim 10, the combination of Kedalagudde and Baghel discloses all the limitations of claim 9.
	Kedalagudde does not expressly disclose that the control link information is scrambled with: a first radio network temporary identifier in response to determining that the vehicle-to-everything application comprises a basic safety message application; and a second radio network temporary identifier in response to determining that the vehicle-to-everything application comprises an advanced vehicle-to-everything application.
	Baghel discloses that the control link information is scrambled with: a first radio network temporary identifier in response to determining that the vehicle-to-everything application comprises a basic safety message application; and a second radio network 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kedalagudde as modified by Baghel with Baghel such that the control link information is scrambled with: a first radio network temporary identifier in response to determining that the vehicle-to-everything application comprises a basic safety message application; and a second radio network temporary identifier in response to determining that the vehicle-to-everything application comprises an advanced vehicle-to-everything application.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate coexistence of RATs in vehicle-based communication devices (Baghel:  [0002]).
	Regarding claim 11, the combination of Kedalagudde and Baghel discloses all the limitations of claim 9.
	Kedalagudde does not expressly disclose that the control link information directly indicates for which of the first radio access technology sidelink and the second radio access technology sidelink a grant is being provided.
	Baghel discloses that the control link information directly indicates for which of the first radio access technology sidelink and the second radio access technology 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kedalagudde as modified by Baghel with Baghel such that the control link information directly indicates for which of the first radio access technology sidelink and the second radio access technology sidelink a grant is being provided.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate coexistence of RATs in vehicle-based communication devices (Baghel:  [0002]).

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde as applied to claim 1 above, in view of Chen et al., U.S. Patent Application Publication 2020/0084672 (hereinafter Chen).
	Regarding claim 12, Kedalagudde discloses all the limitations of claim 1.
	Kedalagudde does not expressly disclose that the remote unit interest indication comprises at least one target radio access technology of interest, and self-managed mode resource pool information to use for vehicle-to-everything communications on the at least one target radio access technology of interest; and wherein the processor receives a self-managed mode resource grant from the network device based on the self-managed mode resource pool information.

	wherein the processor receives a self-managed mode resource grant from the network device based on the self-managed mode resource pool information (the UE is configured to perform the 802.11p self-managed V2X communications in the 5.9 GHz spectrum, according to [0067]-[0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kedalagudde with Chen such that the remote unit interest indication comprises at least one target radio access technology of interest, and self-managed mode resource pool information to use for vehicle-to-everything communications on the at least one target radio access technology of interest; and wherein the processor receives a self-managed mode resource grant from the network device based on the self-managed mode resource pool information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate reduced cost and increased reliability (Chen:  [0068]).

Allowable Subject Matter
s 16-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645